     Case 4:17-cv-00516-LCB-JEO Document 125 Filed 11/26/19 Page 1 of 3                  FILED
                                                                                2019 Nov-26 PM 04:23
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MICHAEL STANLEY                        )
TOWNSEL,                               )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )     Case No.: 4:17-CV-516-VEH
                                       )
KIM THOMAS, et al.,                    )
                                       )
      Defendants.                      )

              MOTION FOR COURT-ORDERED TRANSPORT

      COME NOW Defendants and move for the Court to order the transport of the

Plaintiff, Michael Stanley Townsel, Jr., AIS 00243346, to the Federal Courthouse

for the Northern District of Alabama on Thursday, December 5, 2019 for

participation in mediation. Plaintiff Townsel is in the custody of the Alabama

Department of Corrections and is currently housed at Hamilton A&I, Hamilton,

Alabama. The mediation is scheduled to begin at twelve o-clock noon on December

5, 2019 (although Plaintiff’s counsel may very well want to meet with Townsel prior

to the mediation) and Mr. Townsel’s presence will be required until the mediation is

completed which is anticipated to be later that evening.
    Case 4:17-cv-00516-LCB-JEO Document 125 Filed 11/26/19 Page 2 of 3




     Respectfully submitted this 26th day of November, 2019.


                                   /s/ Robert F. Northcutt
                                   ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                   W. ALLEN SHEEHAN (ASB-7274-L69S)
                                   C. RICHARD HILL (ASB-0773-L72C)
                                   Counsel for Defendants


CAPELL & HOWARD, P.C.
150 South Perry Street (36104)
Post Office Box 2069
Montgomery, AL 36102-2069
Telephone: (334) 241-8049
Facsimile: (334) 323-8888
Email: Bob.Northcutt@chlaw.com
        Allen.Sheehan@chlaw.com
        Rick.Hill@chlaw.com




                                   /s/ Bart G. Harmon
                                   Bart G. Harmon (ASB-4157-R61B)
                                   Counsel for Defendants


Alabama Department of Corrections
Legal Division
PO Box 301501
Montgomery, AL 36130-1501
Telephone: (334) 353-3881
Bart.Harmon@doc.alabama.gov




                                      2
     Case 4:17-cv-00516-LCB-JEO Document 125 Filed 11/26/19 Page 3 of 3




                          CERTIFICATE OF SERVICE
       I hereby certify that on this 26th day of November, 2019, I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to all counsel of record as follows:
Henry F. Sherrod, III
HENRY F. SHERROD, III, P.C.
119 South Court Street
P.O. Box 606
Florence, AL 35631-0606

Russell Rourke Ainsworth
Ruth Zemel Brown
Sarah Grady
Theresa Kleinhaus
LOEVY & LEOVY
311 N. Aberdeen Third Floor
Chicago, IL 60607


                                        /s/ Robert F. Northcutt
                                        OF COUNSEL




                                          3
